Citation Nr: 0116194	
Decision Date: 06/13/01    Archive Date: 06/19/01	

DOCKET NO.  98-01 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied waiver of recovery of an 
overpayment in the calculated amount of $1,046 because 
recovery of the overpayment would not be against the 
principles of equity and good conscience.


REMAND

By official letter, dated May 22, 1997, the veteran was 
informed of the overpayment in the calculated amount of 
$1,046.  In a June 1997 statement the veteran indicated that 
he believed the overpayment in the calculated amount of 
$1,046 was in error.  He indicated that he believed the 
figure was incorrect.  During a personal hearing in December 
1997 testimony was offered that continued to indicate the 
veteran's belief that the amount of $1,046 was not accurate.  
The Board construes the veteran's stated belief that the 
amount of the overpayment of $1,046 is inaccurate as a notice 
of disagreement with whether or not the overpayment was 
properly created.  See Gallegos v. Gober, 14 Vet. App. 50, 
52, 58 (2000).

The issues of whether the overpayment was properly created 
and whether the recovery of the overpayment should be waived 
are inextricably intertwined, and therefore, the RO must 
adjudicate the former issue before the Board can review 
either issue.  Smith v. Derwinski, 1 Vet. App. 267, 275, 278 
(1991); Schaper v. Derwinski, 1 Vet. App. 430, 436-37 (1991).  
Where there is a notice of disagreement, a remand, not 
referral, is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should issue the veteran a 
statement of the case addressing the 
issue of whether the overpayment of 
improved disability pension benefits was 
properly created.  All appropriate 
appellate procedures with respect to this 
issue should then be followed.

2.  The veteran should be requested to 
submit a current financial status report.

3.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issue of entitlement to waiver of 
recovery of an overpayment of improved 
disability pension benefits.

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




